DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (U.S. Patent No. 9173750).
Weiman et al. discloses an implant holder and guide device (10) comprising: a guide (12) sized and configured to mate with an implant, the guide comprising a first guide body (22) and an opposing second guide body (24), the first and second guide bodies biased in a spaced apart configuration (figure 2), the first and second guide bodies coupled at an elongated neck (30) of the guide; and a collar (44) coupled to the elongated neck of the guide, wherein axial movement of the collar towards a distal end of the guide compresses the first and second guide bodies towards each other (Column 5, Lines 39-54). 

Regarding claim 37, each of the first and second guide bodies include a through hole (38) extending in a direction transverse to a longitudinal axis of the guide (Figure 2, 3), wherein each of the through holes extending from a top surface of each of the first and second guide bodies, the top surfaces of each of the first and second guide bodies extending at an angle with respect to the longitudinal axis of the guide (Figure 2, 3). 
Regarding claim 38, the first guide body includes an annular sleeve (36) extending proximally from the top surface of the first guide body, the annular sleeve surrounding a proximal opening of the through hole provided in the first guide body, the annular sleeve having a shape corresponding to a shape of the proximal opening (Figure 4). 
Regarding claim 39, the second guide body includes an annular sleeve (36) extending proximally from the top surface of the second guide body, the annular sleeve of the second guide body surrounding a proximal opening of the through hole provided in the second guide body, the annular sleeve of the second guide body having a shape corresponding to a shape of the proximal opening of the through hole provided in the second guide body (Figure 3, 4). 
Regarding claim 40, the through hole provided in the first guide body is laterally offset from the through hole provided in the second guide body with respect to the longitudinal axis of the guide (Figure 2, 3). 

Allowable Subject Matter
Claims 21-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an implant holder and guide device having a driver shaft having a collar coupled at the distal end thereof. A guide for mating with an implant having an elongate neck for coupling to the collar and a housing coupled to the driver. Rotating the housing causes the collar to rotate and to couple to the guide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775